Case 14-14573        Doc 53     Filed 04/22/19     Entered 04/22/19 15:49:57          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 14573
         Charlene D Mack

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/18/2014.

         2) The plan was confirmed on 07/08/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/08/2014, 07/18/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/29/2018.

         5) The case was Completed on 09/10/2018.

         6) Number of months from filing to last payment: 53.

         7) Number of months case was pending: 60.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $31,266.61.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-14573             Doc 53             Filed 04/22/19    Entered 04/22/19 15:49:57                Desc         Page 2
                                                              of 3



 Receipts:

           Total paid by or on behalf of the debtor                        $8,017.34
           Less amount refunded to debtor                                      $0.26

 NET RECEIPTS:                                                                                                $8,017.08


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $4,343.00
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                    $314.23
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $4,657.23

 Attorney fees paid and disclosed by debtor:                                $0.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim       Principal      Int.
 Name                                           Class    Scheduled      Asserted         Allowed        Paid         Paid
 Addus Healthcare                            Unsecured         557.00           NA              NA            0.00       0.00
 American InfoSource LP as agent for Direc   Unsecured           0.00        192.35          192.35          19.71       0.00
 Atlas Acquisitions LLC                      Unsecured            NA         260.98          260.98          26.74       0.00
 Check 'N Go                                 Unsecured      1,500.00            NA              NA            0.00       0.00
 City of Chicago Department of Revenue       Unsecured      2,200.00       1,586.00        1,586.00        162.49        0.00
 Educational Credit Management Corp          Unsecured           1.00    17,919.87        17,919.87      1,835.89        0.00
 Enhanced Recovery                           Unsecured         400.00           NA              NA            0.00       0.00
 Enhanced Recovery                           Unsecured         633.00           NA              NA            0.00       0.00
 Falls Collection Service                    Unsecured         882.00           NA              NA            0.00       0.00
 Gateway Financial Services                  Unsecured      8,000.00       8,763.52        8,763.52        897.82        0.00
 Get It Now                                  Unsecured         803.00           NA              NA            0.00       0.00
 Glhec                                       Unsecured      9,779.00            NA              NA            0.00       0.00
 Glhegc                                      Unsecured         101.00           NA              NA            0.00       0.00
 Illinois Collection Service                 Unsecured         404.00           NA              NA            0.00       0.00
 Illinois Collection Service                 Unsecured          54.00           NA              NA            0.00       0.00
 Little Company of Mary Hospital             Unsecured      1,432.00            NA              NA            0.00       0.00
 Marauder Corporation                        Unsecured         128.00           NA              NA            0.00       0.00
 OAC                                         Unsecured         140.00           NA              NA            0.00       0.00
 Peoples Energy Corp                         Unsecured         295.00        236.40          236.40          24.22       0.00
 Real Time Resolutions Inc                   Unsecured      1,200.00       1,313.39        1,313.39        134.56        0.00
 Security Finance                            Unsecured            NA         247.96          247.96          25.40       0.00
 SMS Financial JDC LP                        Unsecured         200.00      1,011.46        1,011.46        103.62        0.00
 URG Loans                                   Unsecured         500.00           NA              NA            0.00       0.00
 WE ENERGIES                                 Unsecured           1.00        882.05          882.05          90.37       0.00
 Wisconsin Bell Inc                          Unsecured         381.00        380.99          380.99          39.03       0.00
 wow                                         Unsecured         602.47           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-14573        Doc 53      Filed 04/22/19     Entered 04/22/19 15:49:57             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $32,794.97          $3,359.85              $0.00


 Disbursements:

         Expenses of Administration                             $4,657.23
         Disbursements to Creditors                             $3,359.85

 TOTAL DISBURSEMENTS :                                                                       $8,017.08


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/22/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
